DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 09/29/2021. In the paper of 09/29/2021, Applicant amended claims 1, 3-6, 9-11, 30, 38, 42, 45 and 70. Claims 42, 45 and 52 remain withdrawn. Claim 36 is canceled. Claims 1-6, 8-11, 18, 23, 28, 30, 38 and 70 are still under examination.

Response to Arguments
Withdrawn Objection(s) and Moot and Withdrawn Rejection(s)
The prior objection to claim 10 under 37 CFR 1.75 as being a substantial duplicate of claim 4 is now withdrawn.

The prior objection to claim 11 under 37 CFR 1.75 as being a substantial duplicate thereof of claim 10 is also withdrawn.

The rejections of claims 1-6, 8-11, 18, 23, 28, 30, 36 and 38 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as stated in paragraphs 7-10 and 12 on pages 3-4 of the Non Final paper mailed on 03/31/2021, for reciting limitations which include the phrase “such as...”, are now withdrawn based on the amendment of claims 1, 5-6 and 10-11 to remove all of the recited “such as” phrases.

The rejections of claim 36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as stated in paragraphs 7-10 and 12 on pages 3-4 of the Non Final paper mailed on 03/31/2021, for reciting limitations which include the phrase “such as...”, is moot based on the cancellation of claim 36.
The rejections of claims 3, 5-6, 11, 38, 70 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as stated in paragraphs 13-15 on page 4 of the Non Final paper mailed on 03/31/2021, for reciting limitations which include the phrase “based on” are now withdrawn based on the amendment of claims 3, 5-6, 11, 38 and 70 to remove all of the recited “based on” phrases.

The rejection of claims 1-6, 8, 10-11, 18 and 23 under 35 U.S.C. 102(a)(1) as being anticipated by Strohmeier et al. (2014, Microchimica Acta, 181(13-14), pp.1681-1688) is withdrawn in view of claim amendments. Applicant’s argument that Strohmeier et al. are not directed to cancer-specific cell-free DNA was found to be persuasive. 
However, a new rejection under 35 U.S.C. 102(a)(1), provided below, was necessitated by the amendments.

The rejection of claims 1-6, 9-11, 18, 23 and 30 under 35 U.S.C. 102(a)(1) as being anticipated by Board et al. (2008, Clinical chemistry, 54(4), pp.757-760) ) is withdrawn in view of claim amendments. Applicant’s argument that Board et al. (2008) do not teach assessing the amount of cancer-specific cell-free DNA was found to be persuasive.
However, a new rejection under 35 U.S.C. 102(a)(1), provided below, was necessitated by the amendments.

The rejection of claim 36 under 35 U.S.C. 102(a)(1) as being anticipated by Strohmeier et al. (2014, Microchimica Acta, 181(13-14), pp.1681-1688) is moot based on the cancellation of the claim.

The rejection of claim 36 under 35 U.S.C. 102(a)(1) as being anticipated by Board et al. (2008, Clinical chemistry, 54(4), pp.757-760) is moot based on the cancellation of claim 36.

The rejection of claims 28, 36, 38 and 70 under 35 U.S.C. 103 as being unpatentable over Board et al. (2008, Clinical chemistry, 54(4), pp.757-760) in view of Board2 et al. (2010, Breast cancer research and treatment, 120(2), pp.461-467) and Strohmeier et al. (2014, Microchimica Acta, 181(13-14), pp.1681-
However, a new rejection under 35 U.S.C. 103, provided below, was necessitated by the amendments.

Maintained Rejection(s)
The rejection of claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for reciting the limitation “the results comprise the amount of the cancer-specific nucleic acids” that lacks clarity is maintained for reasons disclosed precisely in the rejection below.
The rejection of claims 5-6, 38 and 70 under 35 U.S.C. 101 is modified and maintained. The modifications address the new claim amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8-11, 18, 23, 28, 30 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation “3’ double mismatch relative to another allele of the SNV target in a primer and specifically amplifies the one allele of the SNV target in a primer”. 
The underlined and emboldened phrases of the limitation above are unclear and confusing and therefore indefinite, because it is not known whether the phrases when considered together, is requiring the instant primer comprising the 3’ penultimate mismatch to one allele SNV target, to further show a double mismatch to a different primer for another allele that is a SNV target; or 
 another allele that is a SNV target. 
Amendment of the noted limitation above is needed if claim 1 intends a comparison of two primers for amplifying two different allele SNV targets, so that a first primer of the two primers, shows a 3’ penultimate mismatch to a first allele SNV target and the first primer of the two primers also shows a 3’ double mismatch to a second different allele SNV target.
Amendment of the noted limitation above is also needed if claim 1 intends a comparison of two primers for amplifying two different allele SNV targets, so that a first primer of the two primers, shows a 3’ penultimate mismatch to a first allele SNV target and the second primer of the two primers shows a 3’ double mismatch to the first allele SNV target.
Claims 2-4, 8-11, 18, 23, 28, 30 and 38 are further rejected as they depend from claim 1.
Claim 4 recites the limitation “the results comprise the amount of the cancer-specific cell free DNA” lacks clarity and therefore is indefinite as the ordinary skilled artisan would necessarily presume the results of the instant amplification based quantification assay of claim 4, which provides at least two allele-specific primer pairs so as to amplify and/or quantitate at least two cancer-specific SNV target sequences of a cell free DNA sample would reflect the amount of cancer-specific SNV targets in the cell free DNA sample.
Claim 6 recites the limitation “wherein the amount of the cancer-specific cell-free DNA in the sample is from the results of the amplification-based quantification assays” lacks clarity and therefore is indefinite as the ordinary skilled artisan would readily presume the instant amplification based quantification assay of claim 5, which provides at least two allele-specific primer pairs to amplify and/or quantitate at least two cancer-specific SNV target sequences of a cell free DNA sample would reflect the amount of cancer-specific SNV targets in the cell free DNA sample.
 Claim 11 recites the limitation “wherein the amount is from the informative results of the amplification-based quantification assays". There is insufficient antecedent basis for this limitation in claim 11 since claim 1 makes no mention of informative results. 
The limitation of “the informative results” of claims 10 and11 additionally lack clarity since it is not 

Claim Rejections - 35 USC § 112 (new)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 4 recites the limitation “wherein the results comprise the amount of the cancer-specific cell-free DNA nucleic acids in the sample”.
Claim 4 depends from claim 1 but is not further limiting of claim 1 because claim 1 provides the limitation of “obtaining or providing results … to determine the amount of cancer-specific cell-free DNA in the sample”. Accordingly, the results in claim 1 must necessarily comprise the amount of cancer-specific cell-free DNA.
Claim 6 recites the limitation “wherein the amount of the cancer-specific cell-free DNA in the sample is from the results of the amplification-based quantification assays”.
Claim 6 depends from claim 5 but is not further limiting of claim 5 because claim 5 already recites a step of “assessing the amount of cancer-specific cell-free DNA from the results”. Based on this recitation of claim 5, the results of the amplification-based quantification assays of claim 5 necessarily comprise the quantity or amount of the cancer-specific cell-free DNA.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5-6, 38 and 70 are directed to without significantly more. 

Claims 5-6, 38 and 70
Claims 5-6, 38 and 70 are rejected under 35 U.S.C. §101 because these claims are not directed to patent eligible subject matter.
Based upon an analysis with respect to the claims as a whole, claim(s) 5-6, 38 and 70 do not recite something significantly more than a judicial exception. The rationale for this determination is explained below:

According to the Manual of Patent Examination Procedure (MPEP) sections 2103 through 2106.07(c), which now incorporates the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), October 2019 Patent Eligibility Guidance Update (October 2019 Update), and the Berkheimer Memo, an initial two step analysis is required for determining statutory eligibility.

Step 1
Step 1 requires a determination of whether the claims are directed to a process, machine, manufacture, or a composition of matter. 
In the instant case, the Step 1 requirement is satisfied as the claims are directed towards a process.  
Claims 5-6
Specifically, claims 5-6 are newly drawn to a method of treating a subject by assessing an amount of cancer-specific DNA in a sample from a subject, the method comprising: 
obtaining results from an amplification-based quantification assay for each one or more SNV 
assessing the amount of cancer-specific DNA from the results of the amplification-based quantification assay.

Claim 38
Claim 38 is directed to a method of assessing an amount of cancer-specific cell-free DNA in a sample from a subject comprising a step of determining a risk in the subject from the amount of cancer-specific cell-free in the sample.

Claim 70
Claim 70 is directed to a method comprising:
obtaining the amount of cancer-specific cell-free DNA from the method of claim 1, and
assessing a risk in a subject that is at risk of cancer, has cancer, is suspected of having cancer or previously had cancer from the levels or amount.

Step 2
The Step 2 analysis is a two-part analysis, Step 2A and Step 2B.
Step 2A, prong 1 requires a determination of whether the claims are directed towards a judicial exception, i.e. a law of nature, natural phenomenon, or an abstract idea, while 
step 2A, prong 2 requires an analysis of whether the judicial exception integrated into a practical application if the claim recites a judicial exception under Prong 1.

Step 2A,  prong 1
	With regard to step 2A, prong 1, the claims are directed to a judicial exception because the claims rely on both natural law and an abstract idea.
Under broadest reasonable interpretation, claims 5-6, 38 and 70 are directed towards a judicial exception as these claims rely on natural law (i.e. Claims 5-6 rely on the naturally occurring relationship that exists between the amount of each one cancer-specific SNV target/distinct allele present in a cell-

Further regarding claims 38 and 70, claims 38 and 70 does not recite any active process step(s) to be performed by the ordinary skilled artisan as the steps of determining a risk in the subject from the amount of cancer-specific cell-free DNA in the sample (claim 38) or assessing a risk in a subject that is at risk of cancer, has cancer, is suspected of having cancer or previously had cancer from the levels or amount (claim 70) respectively, are construed as being passive processes and/or abstract steps. Abstract processes are processes that only gather, analyze and/or manipulate data. Abstract processes are not directed to statutory subject matter.


Step 2A,  prong 2
Regarding step 2A, prong 2 which asks whether the judicial exception integrated into a practical application, claims 5-6, 38 and 70 require performing an amplification-based quantification assay on a cell-free DNA sample by providing at least two primer pairs,  wherein each primer pair comprises a forward primer and a reverse primer, wherein one of the at least two primer pairs comprises a 3’ penultimate mismatch relative to one allele of the SNV target but a 3’ double mismatch relative to another allele of the SNV target in a primer and specifically amplifies the one allele of the SNV target, and another of the at least two primer pairs specifically amplifies the another allele of the SNV target, but the amplification steps do not integrate the judicial exception into a practical application as follows.
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. When the exception is so integrated, then the claim is not directed to a judicial exception.
The amplification-based quantification assay steps must be performed so as to arrive at, or 

Claims 5-6
Claims 5-6 newly recites additional elements or steps beyond the noted judicial exception i.e. the step of “providing a cancer therapy to the subject” which is a practical application 

Claims 38 and 70
Claims 38 and 70 do not recite additional elements or steps beyond the noted judicial exception. As previously noted, the additional steps of determining a risk in the subject from the amount of cancer-specific cell-free DNA in the sample (claim 38) or assessing a risk in a subject that is at risk of cancer, has cancer, is suspected of having cancer or previously had cancer from the levels or amount (claim 70) respectively, are construed as being abstract steps. Abstract processes are processes that only gather, analyze and/or manipulate data. Abstract processes are not directed to statutory subject matter

Step 2B
The second part, Step 2B of the two step analysis is drawn to determining whether any element or combination of elements, in the instant claims is/are sufficient to ensure that the claims as a whole amounts to significantly more than the judicial exception. 
 
None of claims 5-6, 38 and 70 recite additional elements that are sufficient to amount to significantly more than judicial exception(s).

Claims 5-6
Claims 5-6 recites the additional element/step of “providing a cancer therapy to the subject” but this step is not sufficient to ensure that the claims as a whole amounts to significantly more than the judicial exception because the step is recited at such a high level of generality that it adds nothing 

Claims 38 and 70
Claims 38 and 70 do not amount to significantly more than the judicial exceptions that are noted above, as the claims recite only well known method steps of performing an amplification-based quantification assay on the sample, or portion thereof, with at least two primer pairs, wherein each primer pair comprises a forward primer and a reverse primer, wherein one of the at least two primer pairs comprises a 3’ penultimate mismatch relative to one allele of the SNV target but a 3’ double mismatch relative to another allele of the SNV target in a primer and specifically amplifies the one allele of the SNV target, and another of the at least two primer pairs specifically amplifies the another allele of the SNV target, combined with limitations that rely on judicially excluded natural law and/or are directed to judicially excluded abstract steps of data processing and analysis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed 

Claims 1-4, 8, 10-11, 18, 23, 28, 38 and 70 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lecomte et al. (2002, International journal of cancer, 100(5), pp.542-548: newly cited) as evidenced by Yamada et al. (1998, Clinical Cancer Research, 4(6), pp.1527-1532: newly cited) and Castells et al. (1999, Journal of Clinical Oncology, 17(2), pp.578-578: newly cited).

Regarding claim 1, Lecomte et al. teach a method of assessing an amount of cancer-specific cell-free DNA in a sample from a subject, the method comprising:
for each of one or more single nucleotide variant (SNV) targets, performing an amplification-based quantification assay on the sample, or portion thereof, with at least two primer pairs, 
wherein each primer pair comprises a forward primer and a reverse primer, 
wherein one primer of the at least two primer pairs comprises a 3’ penultimate mismatch relative to one allele of the SNV target but a 3’ double mismatch relative to another allele of the SNV target in a primer and specifically amplifies the one allele of the SNV target in a primer, and 
another of the at least two primer pairs specifically amplifies the another allele of the SNV target,
and obtaining or providing results from the amplification-based quantification assays to determine the amount of cancer-specific cell-free DNA nucleic acids in the sample.

More specifically, regarding claim 1, Lecomte et al. teach their method assesses the prognostic value of free-circulating tumor-associated DNA present in the plasma of colorectal cancer patients by screening the plasma for Kirsten rat sarcoma viral oncogene homolog (KRAS2) mutations on codons 12 and 13 of exon 2 of the KRAS gene (see abstract).
Lecomte et al. teach screening of plasma for KRAS2 mutations in codons 12 and 13 using a mutant allele-specific amplification (MASA) method (abstract and pg 543, right col., 1st two paragraphs and pg 544, all text of section entitled “Detection of tumor-associated DNA in plasma”), said MASA method providing the primer pair sets of Table 1 of pg 543, reproduced below.
For use in each primer pair of a primer set, Lecomte et al. teach use of an antisense KRAS 5’-AATGGTCCTGCACCAGTAATATG-‘3 primer as one primer of each primer pair for all reactions (see pg 
Lecomte et al. teach a sense KRAS G12S primer of Table 1 which comprises a 3’ penultimate mismatch relative to the KRAS G12A allele of the (ggt>gct) SNV target of Table 1 below, but a 3’ double mismatch relative to KRAS G12V allele of the (ggt>gtt) SNV target of Table 1.


    PNG
    media_image1.png
    499
    1157
    media_image1.png
    Greyscale


Regarding claim 2, Lecomte et al. teach wherein the results are provided in a report. The amplification based assay results of Lecomte et al. are summarized and published in the cited reference (see all texts of pages 544--547).

Regarding claim 3, Lecomte et al. teach wherein the method further comprises determining the amount of the cancer-specific cell-free DNA nucleic acids in the sample from the results (see pg 543, all text of section entitled “KRAS2 and p16 alterations detection”: noting the serial dilutions providing detection which is so sensitive that one mutant allele out of 1000 normal alleles can be distinguished; and see pg 544, left col., section entitled “Detection of tumor-associated DNA in plasma”: wherein Lecomte et al. discloses concentration measurements of free circulating DNA of 105-709 ng/ml). 

Regarding claim 4, Lecomte et al. teach wherein the results comprise the amount of the cancer-specific cell-free DNA nucleic acids in the sample (see citation in claim 3 above including pg 543, all text 

Regarding claim 8, Lecomte et al. teach a primer pair comprising the G12A primer of Table 1 above to specifically amplify the G12A allele SNV target, said G12A primer comprises a 3’ penultimate mismatch relative to the G12R allele SNV target (ggt>cgt), but a 3’ double mismatch relative to the G12S allele SNV target (ggt>agt).

Regarding claims 10-11, Lecomte et al. teach the amplification-based quantification assay results are informative results (see abstract and pg 542, right col, last para and pg 545, right col., all paragraphs of section entitled “Relationship between detection of tumor DNA in plasma and prognosis” and pg 546, Figs. 2-3: wherein Lecomte et al. teach KRAS2 mutations detected by MASA give informative prognostic value that allow an assessment of the overall survival rate of the patients whose plasma were screened; and also allow identification of patients with a high risk of colorectal cancer recurrence).

Regarding claim 18, Lecomte et al. teach one or more SNV targets (Table 1 of pg , also reproduced above) provides a MASA amplification and 12 primer pairs for detecting of at least 12 SNV targets (G12 and G13 mutations) present in codons 12 and 13 on exon 2 of the KRAS gene.

Regarding claim 23, Lecomte et al. teach SNV targets are each specific to the same kind (colorectal) cancer (see abstract and pg 542, last para of right col).

Regarding claim 28, Lecomte et al. teach at least 2 SNV targets and wherein at least one SNV target is specific to one kind of cancer and at least one other SNV target is specific to another kind of cancer (see pg 547, 2nd para of left col, wherein Lecomte et al. discloses references of Yamada et al. (1998, Clinical Cancer Research, 4(6), pp.1527-1532) and Castells et al. (1999, Journal of Clinical Oncology, 17(2), pp.578-578) that teach plasma tumor-associated KRAS alterations in the KRAS2 gene 

Regarding claim 38, Lecomte et al. teach determining a risk in the subject from the amount of cancer-specific cell-free DNA in the sample (see abstract, wherein Lecomte et al. discloses presence of circulating cell free tumor associated mutation markers in plasma indicates a high risk of recurrent colorectal tumor).

Regarding claim 70, Lecomte et al. teach a method comprising: 
obtaining the amount of cancer-specific cell-free DNA from the method of claim 1 (see citations above), and
assessing a risk in a subject that is at risk of cancer, has cancer, is suspected of having cancer or previously had cancer from the levels or amount (see abstract, wherein Lecomte et al. discloses presence of circulating cell free tumor associated mutation markers in plasma indicates a high risk of recurrent colorectal tumor). 
	Accordingly, the instant claims 1-4, 8, 10-11, 18, 23, 28, 38 and 70 are anticipated by Lecomte et al. (2002).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lecomte et al. (2002, International journal of cancer, 100(5), pp. 542-548: newly cited) in view of Strohmeier et al. (2014, Microchimica Acta, 181(13-14), pp.1681-1688: previously cited) and Karapetis et al. (2008, New England Journal of Medicine, 359(17), pp.1757-1765: newly cited). 

Regarding claim 5, Lecomte et al. teach a method to assesses the prognostic value of free-circulating tumor-associated DNA in colorectal cancer patients’ plasma by screening the plasma for KRAS2 mutations in codons 12 and 13 (abstract).
Lecomte et al. teach screening of plasma for KRAS2 mutations in codons 12 and 13 using a mutant allele-specific amplification (MASA) method (abstract and pg 543, right col., 1st two paragraphs and pg 544, all text of section entitled “Detection of tumor-associated DNA in plasma”), said MASA method providing the primer pair sets of Table 1 of pg 543, reproduced below.
Lecomte et al. teach the antisense KRAS 5’-AATGGTCCTGCACCAGTAATATG-‘3 primer as the primer of each primer pair for all reactions (see pg 543, left col., section entitled “KRAS and p16 alterations detection”).
Lecomte et al. teach a sense KRAS G12S primer of Table 1 which comprises a 3’ penultimate mismatch relative to the KRAS G12A (ggt>gct) allele SNV target, but a 3’ double mismatch relative to KRAS G12V (ggt>gtt) allele SNV target.

    PNG
    media_image1.png
    499
    1157
    media_image1.png
    Greyscale


Regarding claim 6, Lecomte et al. teach determining the amount of the cancer-specific cell-free DNA nucleic acids in the sample from the amplification-based quantification assay results (see pg 543, all text of section entitled “KRAS2 and p16 alterations detection”: noting the serial dilutions providing detection which is so sensitive that one mutant allele out of 1000 normal alleles can be distinguished; and see pg 544, left col., section entitled “Detection of tumor-associated DNA in plasma”: wherein Lecomte et al. discloses concentration measurements of free circulating DNA of 105-709 ng/ml).

Omitted from Lecomte et al. (claim 5)
Regarding claim 5, Lecomte et al. do not teach treating the subject comprising providing a cancer therapy to the subject.

Strohmeier et al. (claim 5)
Regarding claim 5, Strohmeier et al. teach a multiplex genotyping assay for assessing a plurality of single point mutations of codons 12 and 13 in exon 2 of the Kirsten rat sarcoma viral oncogene homolog (KRAS) gene, said mutations being common in colorectal cancer(s) and being useful for predicting or “informing” therapy success and to reduce therapy costs (see abstract and pg 1683, left col, section entitled “Preparation of GeneSlices” and right col, section entitled “Allele-specific real-time PCR assay” and pg 1683, Table 1).

(see pg 1683, right col, Table 1, reproduced below).

    PNG
    media_image2.png
    537
    484
    media_image2.png
    Greyscale


The G12C primer of Table 1 of Strohmeier et al. comprises a 3’ penultimate mismatch relative to the G12R primer of Table 1. 
The G12C primer of Table 1 of Strohmeier et al. comprises a 3’ double mismatch relative to the G12V primer of Table 1 of Strohmeier et al. or G12A primer of Table 1 of Strohmeier et al.

Karapetis et al. (claim 5)
Regarding claim 5, Karapetis et al. teach a method that accesses the mutation status of the K-ras gene so as to determine whether the mutation status of the K-ras gene has any association with response to cetuximab, a monoclonal antibody directed against the epidermal growth factor receptor to improve overall and progression-free survival and preserves the quality of life in patients with colorectal cancer that has not responded to chemotherapy (pg 1757, see the Backgound and Methods sections of the abstract).
Karapetis et al. teach method also assessed whether mutation status of the K-ras gene have 

Karapetis et al. discloses “patients with a colorectal tumor bearing mutated K-ras did not benefit from cetuximab, whereas patients with a tumor bearing wild-type K-ras did benefit from cetuximab” (pg 1757, see the Conclusions section of the abstract).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to perform the (MASA) amplification based quantification assay as taught by Lecomte et al. so as to detect KRAS mutation status of the plasma sample from patients and to further provide cetuximab therapy only to patients having WT-KRAS, excluding patients having KRAS mutations since Karapetis et al. teaches patients with a colorectal tumor bearing mutated K-ras did not benefit from cetuximab. It would also have been within the skill of the ordinary skill artisan to include a primer specific for wildtype KRAS allele in the MASA amplification of Lecomte et al using guidance provided by Strohmeier et al. Strohmeier et al. indicated that it was already a matter of routine practice to perform multiplex genotyping of point mutations of a gene by providing one primer having no mismatch to the wildtype allele as well as one or more primer(s) having a 3’ penultimate mismatch to a first mutant allele distinct from the wildtype allele and one or more primer(s) having a 3’ double mismatch to the first mutant allele or a different second allele relative to the first allele.
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 5-6 are prima facie obvious.

Claims 9 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lecomte et al. (2002, International journal of cancer, 100(5), pp. 542-548: newly cited) in view of Thierry et al. (2014, Nat Med 20(4):430-435: newly cited). 
The teachings of Lecomte et al. as it concerns claim 1 are set forth above.

Lecomte et al. do not meet the limitations of claims 9 and 30.

Thierry et al. (claim 9, 30)
Regarding claim 9, Thierry et al. teach the amount of cancer-specific cell-free DNA nucleic acids is presented in a ratio or percentage of cancer-specific cell-free DNA nucleic acids to wild-type or total nucleic acids as measured in the assay (pg 432, left col, Table 1, see column entitled “%”, also reproduced below). 
Table 1

    PNG
    media_image3.png
    815
    352
    media_image3.png
    Greyscale


Regarding claim 30, Thierry et al. teach wherein the amount of cancer-specific cell- free DNA 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to perform the amplification based quantification assay to assess circulating cell-free plasma DNA of colorectal patients as taught by Lecomte et al. (2002) and to provide the detected amount of the cancer-specific cell-free DNA nucleic acids in a ratio or percentage of cancer-specific cell-free DNA nucleic acids to wild-type or total nucleic acids as measured in the assay, taught by Thierry et al. as a a routine and conventioal manner to indicate the relative amounts of the mutated DNA to wildtype DNA.
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 9 and 30 are prima facie obvious.

Conclusion
No claims are currently allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637        

/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637